DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered.
Claims 1-7, 9, and 11-19 are pending. Claims 1, 9, 12, 14, and 15 are amended. Claims 8, 10, and 20 are cancelled. 
 			 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claim 1-7 are a system and claims 9, 11-19 are a method. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 1-7, 9, and 11-19  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1: The claims recite  a membership community of users accessible […] and comprising a first user that is interested in purchasing a product; a post requesting to purchase the  product in demand by the first user received […], wherein the post is transmitted to the membership community that further comprises second users accessible via a plurality of seller […] that are located within or outside a search radius inputtable at the buyer […]; at least one seller response to the post received at the buyer […] from at least one seller […] of the plurality of seller […]  based on  availability of the product requested to be purchased by the first user in the post and the inputted search radius, wherein the at least one seller […] is within the inputted search radius and  […], the at least one seller response comprises at least one bid amount for the product requested to be purchased by the first user in the post, and at least one second user of the membership community is either outside the search radius or the product requested to be purchased by the first user in the post is unavailable to the at least one second user;[…] displayed at the buyer device and illustrating a buyer location the buyer device, a distance from the buyer location to a seller location of the at least one seller device, and a route between the buyer location and the seller location, wherein buyer location of the buyer device is a  real-time geographical location of the buyer device […]; an order confirmation for purchasing the product requested to be purchased in the post transmitted from the buyer […] to the at least one seller […], wherein the order confirmation is based upon the at least one bid amount for the product and the distance from the buyer location to the seller location; […]creates and processes at least one query based on the real-time geographical location of the buyer device trackable […], the at least one query is transmitted to the plurality of seller […]  identified within the search radius, and the search radius is inputted […]. The limitation falls within “Certain Methods Of Organizing Human Activity” for managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). Specifically, the claims fall into the category of sales activities. 
Prong 2: This judicial exception is not integrated into a practical application because the only additional elements are  an online platform hosted on a centralized server and accessible via a computing device; via the online platform; buyer and seller devices; in communication with at least one of the online platform and the computing device over the at least one first communication network or a second communication network, at least one device selected from the buyer device and the at least one seller device is a GPS powered device; a map interface; and at least one software application stored in and executable by the buyer device and the at least one seller device, wherein the at least one software application is compatible with the computing device such that the online platform creates and processes; trackable using a GPS powered device; inputted into the at least one software application via the buyer device. The additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).The claimed machines are not particular, and the claim as a whole monopolizes the abstract idea of correlating a plurality of devices determined to be within a predetermined radius. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). The same analysis applies here in 2B and does not provide an inventive concept.
For these reasons, there is no inventive concept and the claims are not patent eligible. 
With respect to dependent claims 2-7 and 11-19, the claims are determined to be rejected under 35 USC 101 in view of the analysis below:
Claim 2 merely recites wherein the centralized server is a cloud computing service. The limitation merely recites a well-known computer hardware configuration and does not integrate the judicial exception into a practical application. 
Claim 3 merely recites wherein the at least one first mobile device and the at least one second mobile device is selected from at least one smartphone, at least one laptop, and at least one tablet computer. The limitation merely recites well-known computer hardware and does not integrate the judicial exception into a practical application. 
Claim 4 merely recites wherein the at least one first electronic device and the at least one second electronic device is selected from at least one desktop computer and at least one server computer. The limitation merely recites well-known computer hardware and does not integrate the judicial exception into a practical application. 
Claim 5 merely recites wherein the at least one software application is a web-based browser or a web-based software application select from at least one website, at least one web application, at least one desktop application, and at least one mobile application. The limitation merely recites well-known computer hardware and does not integrate the judicial exception into a practical application. 
Claim 6 merely recites wherein the at least one first communication network and the at least one second communication network comprise the Internet. The limitation merely recites well-known computer hardware and does not integrate the judicial exception into a practical application. 
Claim 7 merely recites one or more GPS-powered devices configured to track a real-time geographical location of the at least one first device and the first geographical location of the at least one first device is the real-time geographical location tracked by the one or more GPS-powered devices. The limitation merely recites well-known computer hardware used in the conventional manner and does not integrate the judicial exception into a practical application. 
Claim 11 merely recites adding, using the computing device, the first device to the list to provide an updated list; and transmitting, using the computing device and the communication network, the updated list to a third device. The limitation merely further limits the data stored and transmitted with respect to the device information and does not integrate the judicial exception into a practical application. 
Claim 12 merely recites wherein the first geographical location of the first device is a realtime geographical location of the first device. The limitation merely further limits the data stored and transmitted with respect to the geographic information and does not integrate the judicial exception into a practical application. 
Claim 13 merely recites tracking, using one or more GPS-powered devices, the real-time geographical location of the first device. The limitation merely recites well-known computer hardware used in the conventional manner and does not integrate the judicial exception into a practical application. 
Claim 14 merely recites wherein the indication of demand is a query comprising an image inputted or uploaded by or at the first device. The limitation merely further limits the manner in which the demand is inputted and does not add significantly more to the judicial exception into a practical application. 
Claim 15 merely recites wherein the indication of demand is a query provided by an artificial intelligence platform. The limitation merely further limits the manner in which the demand is inputted and does not add significantly more to the judicial exception into a practical application. 
Claim 16 merely recites generating, at the computing device, one or more online tokens for the at least one second device based on a rating of the at least one second device received from the first device. The limitation merely further limits the data related to the device and does not integrate the judicial exception into a practical application.
Claim 17 merely recites receiving a reward based on a generated amount of the one or more online tokens. The limitation merely further limits the data related to the device and does not integrate the judicial exception into a practical application.
Claim 18 merely recites transmitting, using the computing device, the generated one or more online tokens to an online account associated with the at least one second device. The limitation merely further limits the data related to the device and does not integrate the judicial exception into a practical application.
Claim 19 merely recites wherein the first device is selected from at least one first mobile device and at least one first electronic device. The limitation merely further limits the devices and does not integrate the judicial exception into a practical application. 
The dependent claims merely recite additional data that is used in correlating of devices based on a set of inputs. These limitations further define the abstract idea of the independent claims. These limitations further define the abstract idea of the independent claims. These claims do not recite any further additional elements.  A review of the claims individually and as a whole do not integrate the judicial exception into a practical application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, 12-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt (US 20180005294) in view of Morris (U.S. Pub. No.  20180025402) in further view of Jain (U.S. Pub. No. 20180012293). 
Regarding claim 1 and claim 9, Hunt discloses:
A system comprising (claim 1):
A method comprising (claim 9):
an online platform hosted on a centralized server and accessible via a computing device (see central server 702);
a membership community of users accessible via the online platform and comprising a first user that is interested in purchasing a product ("The server 702 may also communicate with a client computer 708 accessible by community members. The community's client computers 708 may display user interfaces to allow community members to identify products requested through the buyer's client computer 704 and/or enter products into the database of products., Paragraph 0033); 
a buyer device of the first user ("buyer's client computer 704, Paragraph 0033) in communication with at least one of the online platform and the computing device over at least one first communication network (BUYER 704), 
a post requesting to purchase the product in demand by the first user received at the computing device from the buyer  device, wherein the post is transmitted to the membership community that further comprises second users ("The image of the requested product may also or alternatively be published to a community of members who may be able to identify the product. Members in the community may view product images identified by a potential purchaser.", Paragraph 008 of HUNT) accessible via a plurality of seller devices (Seller 706)
at least one seller response to the post received at the buyer device from at least one seller device of the plurality of seller devices  based on  availability of the product requested to be purchased by the first user in the post ("A seller of the item will then be able to see that there is a need for their product, the seller may contact the consumer, and a sale will be generated.", Paragraph 0037)
While Hunt teaches the receiving of a product of interest from a consumer, the reference does not expressly disclose:
that are located within or outside a search radius inputtable at the buyer device;
and the inputted search radius  
wherein the at least one seller device is within the inputted search radius and in communication with at least one of the online platform and the computing device over the at least one first communication network or a second communication network, 
 at least one device selected from the buyer device and the at least one seller device is a GPS powered device,
the at least one seller response comprises at least one bid amount for the product requested to be purchased by the first user in the post, and at least one second user of the membership community is either outside the search radius or the product requested to be purchased by the first user in the post is unavailable to the at least one second user
a map interface displayed at the buyer device and illustrating a buyer location  the buyer device, a distance from the buyer location to a seller location of the at least one seller device, and a route between the buyer location and the seller location, wherein buyer location of the buyer device is a  real-time geographical location of the buyer device tracked  using the GPS powered device; 
an order confirmation for purchasing the product requested to be purchased in the post transmitted from the buyer device to the at least one seller device, wherein the order confirmation is based upon the at least one bid amount for the product and the distance from the buyer location to the seller location
and at least one software application stored in and executable by the buyer device and the at least one seller device, wherein the at least one software application is compatible with the computing device such that the online platform creates and processes at least one query based on the real-time geographical location of the buyer device trackable  using the GPS powered device, the at least one query is transmitted to the plurality of seller devices identified within the a-search radius, and the search radius is inputted into the at least one software application via the buyer device 
However Morris teaches:
that are located within or outside a search radius inputtable at the buyer device (" home screen may be limited to those available from other users confirmed to be within a defined radius (e.g., 0.25 miles) of the user's mobile device (e.g., in the venue", Paragraph 0009 in MORRIS);
and the inputted search radius  (" home screen may be limited to those available from other users confirmed to be within a defined radius (e.g., 0.25 miles) of the user's mobile device (e.g., in the venue", Paragraph 0009 in MORRIS),
wherein the at least one seller device is within the inputted search radius and in communication with at least one of the online platform and the computing device over the at least one first communication network or a second communication network (shown in Figure 1 of MORRIS), 
 at least one device selected from the buyer device and the at least one seller device is a GPS powered device ("The system is granted access to the mobile device's location (using GPS technology or otherwise) and the mobile device's push notification system.", Paragraph 0008 in MORRIS),
a map interface displayed at the buyer device and illustrating a buyer location  the buyer device, a distance from the buyer location to a seller location of the at least one seller device, and a route between the buyer location and the seller location, wherein buyer location of the buyer device is a  real-time geographical location of the buyer device tracked  using the GPS powered device; ("In addition, when an agreement is reached, preferable embodiments of the application will facilitate bringing the Buyer and Seller together to meet. In some embodiments, the application may use the geolocations of the Buyer's and Seller's mobile devices to bring the parties together in the venue. For example, the application might display a map depicting each's location or a real-time tracking of the distance between the two devices, in some embodiments.", Paragraph 0050 in Morris)
and at least one software application stored in and executable by the buyer device and the at least one seller device, wherein the at least one software application is compatible with the computing device such that the online platform creates and processes at least one query based on the real-time geographical location of the buyer device trackable  using the GPS powered device, the at least one query is transmitted to the plurality of seller devices identified within the a-search radius, and the search radius is inputted into the at least one software application via the buyer device ("If the application has been granted access to the mobile device's location through location services, the tickets listed on the home screen may be limited to those available from other users confirmed to be within a defined radius (e.g., 0.25 miles) of the user's mobile device (e.g., in the venue). The user may also use a search function to find tickets based on a particular event, date, event type, etc. In preferred embodiments, the system confirms that the user is within the venue such as by GPS or other location means discussed herein.", Paragraph 0009 in Morris)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the commerce interface of Hunt to include that are located within or outside a search radius inputtable at the buyer device; and the inputted search radius; wherein the at least one seller device is within the inputted search radius and in communication with at least one of the online platform and the computing device over the at least one first communication network or a second communication network, at least one device selected from the buyer device and the at least one seller device is a GPS powered device, a map interface displayed at the buyer device and illustrating a buyer location  the buyer device, a distance from the buyer location to a seller location of the at least one seller device, and a route between the buyer location and the seller location, wherein buyer location of the buyer device is a  real-time geographical location of the buyer device tracked  using the GPS powered device; and at least one software application stored in and executable by the buyer device and the at least one seller device, wherein the at least one software application is compatible with the computing device such that the online platform creates and processes at least one query based on the real-time geographical location of the buyer device trackable  using the GPS powered device, the at least one query is transmitted to the plurality of seller devices identified within the a-search radius, and the search radius is inputted into the at least one software application via the buyer device, as taught in Morris, in order to optimize the process of connecting buyer and sellers interested in a particular product.  
While Hunt teaches the receiving of a product of interest from a consumer and Morris teaches connecting buyers and sellers through an interface, the reference does not expressly disclose:
the at least one seller response comprises at least one bid amount for the product requested to be purchased by the first user in the post  , and at least one second user of the membership community is either outside the search radius or the product requested to be purchased by the first user in the post is unavailable to the at least one second user;
an order confirmation for purchasing the product requested to be purchased in the post transmitted from the buyer device to the at least one seller device, wherein the order confirmation is based upon the at least one bid amount for the product and the distance from the buyer location to the seller location;
However Jain teaches:
the at least one seller response comprises at least one bid amount for the product requested to be purchased by the first user in the post (Fig. 7C-D showing seller price and bid price by interested first user @alice in JAIN) , and at least one second user of the membership community is either outside the search radius or the product requested to be purchased by the first user in the post is unavailable to the at least one second user (per the example in Paragraph 017, the bidder 1 won the auction and therefore the item is not available to the other bidders in JAIN);
an order confirmation for purchasing the product requested to be purchased in the post transmitted from the buyer device to the at least one seller device, wherein the order confirmation is based upon the at least one bid amount for the product and the distance from the buyer location to the seller location (see price negotiation in Fig. 23 , a confirmation screen in Figure 24, and as discussed in Paragraph 0092 where the confirmation screen includes a map/geolocation distance calculator in JAIN);
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the commerce interface of Hunt in view of Morris to include the at least one seller response comprises at least one bid amount for the product requested to be purchased by the first user in the post  , and at least one second user of the membership community is either outside the search radius or the product requested to be purchased by the first user in the post is unavailable to the at least one second user; an order confirmation for purchasing the product requested to be purchased in the post transmitted from the buyer device to the at least one seller device, wherein the order confirmation is based upon the at least one bid amount for the product and the distance from the buyer location to the seller location, as taught in Jain, in order to connect users who might be interested in purchasing an item (paragraph 0032). 
Regarding claim 3, Hunt in view of Morris in further view of Jain teaches the limitations set forth above. Hunt further discloses:
wherein at least one of the buyer device and the at least one seller device is selected from at least one smartphone, at least one laptop, and at least one tablet computer. (interface may be displayed on a PC, tablet mobile phone or other computing device, Paragraph 0021). 
Regarding claim 4, Hunt in view of Morris in further view of Jain teaches the limitations set forth above. Hunt further discloses:
wherein the at least one of the buyer device and the at least one seller device is selected from at least one desktop computer and at least one server computer. (interface may be displayed on a PC, tablet mobile phone or other computing device, Paragraph 0021).
Regarding claim 5, Hunt in view of Morris in further view of Jain teaches the limitations set forth above. Hunt further discloses:
wherein the at least one software application is a web based browser or a web-based software application select from at least one website, at least one web application, at least one desktop application, and at least one mobile application (Paragraph 0007). 
Regarding claim 6, Hunt in view of Morris in further view of Jain teaches the limitations set forth above. Hunt further discloses:
wherein the at least one first communication network and second communication network comprise the Internet (Paragraph 0033). 
Regarding claim 7, Hunt in view of Morris in further view of Jain teaches the limitations set forth above. Hunt further discloses:
wherein both the buyer device and the at least one seller device are GPS-powered devices selected from the group consisting of mobile devices, desktop computer, laptop computer, and wearable devices (mobile phone in Paragraph 0021)
Regarding claim 12, Hunt in view of Morris in further view of Jain teaches the limitations set forth above. While Hunt teaches the receiving of a product of interest from a consumer, the reference does not expressly disclose:
Wherein the buyer location is a real-time geographical location of the buyer device
However Morris teaches:
Wherein the buyer location is a real-time geographical location of the buyer device ("If the application has been granted access to the mobile device's location through location services, the tickets listed on the home screen may be limited to those available from other users confirmed to be within a defined radius (e.g., 0.25 miles) of the user's mobile device (e.g., in the venue). The
user may also use a search function to find tickets based on a particular event, date, event type, etc. In preferred embodiments, the system confirms that the user is within the venue such as by GPS or other location means discussed herein.", Paragraph 0009 in Morris).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the image search of a product and the buyer and seller devices in Hunt to include wherein the buyer location is a real-time geographical location of the buyer device, as taught in Morris, in order to optimize the process of connecting buyer and sellers interested in a particular product.  
Regarding claim 13, Hunt in view of Morris in further view of Jain teaches the limitations set forth above. While Hunt teaches the receiving of a product of interest from a consumer, the reference does not expressly disclose:
tracking, using one or more GPS-powered devices, the real-time geographical location of the buyer device.
However Morris teaches:
tracking, using one or more GPS-powered devices, the real-time geographical location of the buyer device ("If the application has been granted access to the mobile device's location through location services, the tickets listed on the home screen may be limited to those available from other users confirmed to be within a defined radius (e.g., 0.25 miles) of the user's mobile device (e.g., in the venue). The user may also use a search function to find tickets based on a particular event, date, event type, etc. In preferred embodiments, the system confirms that the user is within the venue such as by GPS or other location means discussed herein.", Paragraph 0009 in Morris).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the image search of a product and the buyer and seller devices in Hunt to include tracking, using one or more GPS-powered devices, the real-time geographical location of the buyer device, as taught in Morris, in order to optimize the process of connecting buyer and sellers interested in a particular product.  
Regarding claim 14, Hunt in view of Morris in further view of Jain teaches the limitations set forth above. Hunt further discloses:
wherein the post is a query comprising an image of or associated with the product that is inputted or uploaded at the buyer device. (“RECEIVE AN INDICATION OF A REQUEST FROM A USER TO OBTAIN A PRODUCT BASED ON AN IMAGE AND SPECIFICATIONS”, 502);
Regarding claim 19, Hunt in view of Morris in further view of Jain teaches the limitations set forth above. Hunt further discloses:
wherein both the buyer device and the at least two seller devices are is selected from GPS-powered devices selected from the group consisting of mobile devices, desktop computer, laptop computer, and wearable devices (see user interface of the buyer and seller devices can be displayer on a mobile phone, Paragraph 0021).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt (US 20180005294) in view of Morris (U.S. Pub. No.  20180025402) in view of Jain (U.S. Pub. No. 20180012293) in further view of Broyles (US 20180259351). 
Regarding claim 2, Hunt in view of Morris in further view of Jain teaches the limitation set forth above, but does not disclose: 
wherein the centralized service is a cloud computing service
However Broyles teaches:
wherein the centralized service is a cloud computing service (cloud based computing systems, Paragraph 0058);
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the image search of a product from a centralized server in Hunt in view of Morris in further view of Jain to be a cloud computing device, as taught in Broyles, in order to optimize the system to increase security, automation, and synchronization of the data within the system. 
Claim 11 is are rejected under 35 U.S.C. 103 as being unpatentable over Hunt (US 20180005294) in view of Morris (U.S. Pub. No.  20180025402) in view of Jain (U.S. Pub. No. 20180012293) in further view of Rathod (US 20170293950). 
Regarding claim 11, Hunt in view of Morris in further view of Jain teaches the limitation set forth above. While Hunt in view of Morris in further view of Jain teach a buyer device, the combination does not disclose:
adding, using the computing device, the […] device to the list to provide an updated list; and transmitting, using the computing device and the communication network, the updated list to a third device.  
However Rathod teaches:
adding, using the computing device, the […] device to the list to provide an updated list; and transmitting, using the computing device and the communication network, the updated list to a third device. (Paragraphs 0066, 0022, 0091, 0093). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the image search of a product between a buyer and seller device in Hunt Hunt in view of Morris in further view of Jain to include adding, using the computing device, the […] device to the list to provide an updated list; and transmitting, using the computing device and the communication network, the updated list to a third device, as taught in Rathod, in order to provide real time updating and tracking  between the related users  (par. 0006). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt (US 20180005294) in view of Morris (U.S. Pub. No.  20180025402) in view of Jain (U.S. Pub. No. 20180012293) in further view of Ma (U.S. Pat. No. 10902077). 
Regarding claim 15, Hunt in view of Morris in further view of Jain teaches the limitation set forth above.  but does not expressly disclose:
wherein the post is a query provided by an artificial intelligence platform.
However Ma teaches:
wherein the post is a query provided by an artificial intelligence platform. (“For example, it is assumed that the search result aggregation method based on artificial intelligence provided in 60 embodiments of the present disclosure is applicable to a search engine. The search engine may provide an input interface for the user, such that the user may input the query via the input interface”, Col. 3 lines 55-65). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of devices for communicating between buyer and seller of Hunt in view of Morris in further view of Jain to include wherein the post is a query provided by an artificial intelligence platform, as taught in Ma, in order to improve the resulting search results using increased number of parameters outside the keywords. 
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt (US 20180005294) in view of Morris (U.S. Pub. No.  20180025402) in view of Jain (U.S. Pub. No. 20180012293) in further view of Zamer (U.S. Pub. No. 20160300185). 
Regarding claim 16, Hunt in view of Morris in further view of Jain teaches the limitations set forth above, but does not expressly disclose 
generating, at the computing device, one or more online tokens for the at least one seller device based on a rating of the at least one seller device received from the buyer device
However Zamer teaches:
generating, at the computing device, one or more online tokens for the at least one seller device based on a rating of the at least one seller device received from the buyer device (“Courier services module 180 may also determine incentives to provide user 102/104 if user 102/104 acts as a courier for package 150 and/or additional items/packages. An incentive may be tied to an account for user 102/104, such as a courier account with a rating and/or review history. The incentive may increase a rating of the account indicating trustworthiness of user 102/104 as a courier and/or seller. The incentives may also correspond to benefits, offers, gift cards, etc., that may be utilized with a merchant marketplace and/or payment provider service. An incentive may be offered by the seller associated with seller device 160 and/or a buyer, for example, a credit to an item offered by the buyer or seller. Moreover, the incentive may also correspond to monetary payments that may be made to an account of the courier.”, Paragraph 0060). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of devices for communicating between buyer and seller of Hunt in view of Morris in further view of Jain to include generating, at the computing device, one or more online tokens for the at least one seller device based on a rating of the at least one seller device received from the buyer device, as taught in Zamer, in order to match the buyer with the most appropriate currier for the delivery optimizing time and reliability of the delivery. 
Regarding claim 17, Hunt in view of Morris in further view of Jain teaches the limitations set forth above, but does not expressly disclose:
receiving a reward based on a generated amount of the one or more online tokens.
However Zamer teaches:
receiving a reward based on a generated amount of the one or more online tokens (Paragraph 0036)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of devices for communicating between buyer and seller of Hunt in view of Morris in further view of Jain to include receiving a reward based on a generated amount of the one or more online tokens, as taught in Zamer, in order to match the buyer with the most appropriate currier for the delivery optimizing time and reliability of the delivery. 
Regarding claim 18, Hunt in view of Morris in further view of Jain teaches the limitations set forth above, but does not expressly disclose:
transmitting, using the computing device, the generated one or more online tokens to an online account associated with the at least one seller device
However Zamer teaches:
transmitting, using the computing device, the generated one or more online tokens to an online account associated with the at least one seller device (Paragraphs 0036 and 0060).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of devices for communicating between buyer and seller of Hunt in view of Morris in further view of Jain to include transmitting, using the computing device, the generated one or more online tokens to an online account associated with the at least one seller device, as taught in Zamer, in order to match the buyer with the most appropriate currier for the delivery optimizing time and reliability of the delivery. 
Response to Arguments
The claims objections and 35 USC 112b are withdrawn in view of the claim amendments. 
Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive for the reasons set forth below.
With respect to the remarks directed to 35 USC 101, the examiner respectfully disagrees that the claim amendments integrate the judicial exception in some other meaningful way beyond generally linking the use of the alleged judicial exception to a particular technological environment. As shown in the updated analysis, the interface and GPS are recited at the apply it level. 
With respect to the remarks directed to 35 USC 103, the examiner finds the remarks moot in view of the updated rejection. The rejection now relies on the teachings of Morris and Jain to teach the claims as amended. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031. The examiner can normally be reached Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        10/19/2022